UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-7377


ARTIS EUGENE SLADE,

                     Petitioner - Appellant,

              v.

DONNA M. SMITH,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-hc-02115-BO)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Artis Eugene Slade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Artis Eugene Slade, a federal prisoner, appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2012) petition and denying his motion to appoint counsel. * We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court. Slade v.

Smith, No. 5:18-hc-02115-BO (E.D.N.C. Aug. 9, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                   AFFIRMED




       *
           Slade confines his appeal to the district court’s ruling dismissing his petition.

                                                2